Order entered February 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01125-CV

                    IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                            ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg

       This appeal is one of multiple proceedings filed in relation to the underlying suit affecting

the parent-child relationship (“SAPCR”) and pending in this Court. See 05-18-00629-CV, 05-

18-01368-CV, and 05-19-00006-CV. In each of these proceedings, relator complains, at least in

part, of orders enforcing a fee provision in the parties’ divorce decree. On the Court’s own

motion, we conclude these proceedings should be consolidated into one proceeding and decided

together as one appeal.

       Accordingly, we ORDER cause number 05-18-01125-CV CONSOLIDATED into

cause number 05-18-00629-CV. We DIRECT the Clerk of Court to remove all documents from

cause number 05-18-01125-CV and refile them in cause number 05-18-00629-CV and to treat

cause number 05-18-01125-CV as a closed case. We ORDER that all future pleadings be filed

in and bear only cause number 05-18-00629-CV.
The Court will issue a briefing schedule in cause number 05-18-00629-CV in due course.


                                           /s/    ROBERT D. BURNS, III
                                                  CHIEF JUSTICE